[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 97-1809

                      UNITED STATES,

                        Appellee,

                            v.

                      ANTHONY KING,

                  Defendant, Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF RHODE ISLAND

       [Hon. Francis J. Boyle, U.S. District Judge]

                          Before

                  Torruella, Chief Judge,
             Coffin, Senior Circuit Judge,
               and Stahl, Circuit Judge.

 Robert B. Mann and Mann &amp; Mitchell on brief for appellant.
 Sheldon Whitehouse, United States Attorney, Margaret E.
Curran, Assistant United States Attorney, and Ira Belkin, Assistant
United States Attorney, on brief for appellee.

May 26, 1998

        Per Curiam.   Upon careful review of the briefs and
record, we find no reason to overturn the sentence imposed by
the district court.  
          1.   Pointing to the district court's remark that it
had no "doubt that the Defendant now accepts responsibility,"
defendant argues that the court found a sincere acceptance of
responsibility and that nothing more is needed under comment
n.4 to U.S.S.G.  3E1.1 to warrant a reduction.  However, the
court effectively qualified the quoted remark by noting that
defendant had agreed to plead guilty only after his attempt to
obstruct justice failed.  In short, we believe that the
district court reasonably noted the delayed onset of
defendant's sincerity and acted within its discretion in
denying a reduction.  
          2.   The adjustment for defendant's role in the
offense was amply supported by the uncontested description of
his activities in initiating and executing the scheme and in
recruiting its participants.  
          3.   We perceive no abuse of discretion in the
district court's decision that the federal sentence should be
only partially concurrent with the prior state sentence.
          Affirmed.  See 1st Cir. Loc. R. 27.1.